Case 2:19-bk-54989     Doc 17    Filed 09/24/19 Entered 09/25/19 08:19:11            Desc Main
                                 Document     Page 1 of 2



This document has been electronically entered in the records of the United
States Bankruptcy Court for the Southern District of Ohio.


IT IS SO ORDERED.



Dated: September 24, 2019



________________________________________________________________




                    IN THE UNITED STATES BANKRUPTCY COURT
                               Southern District of Ohio
                                   Eastern Division

In the Matter of:                                 }
                                                  }      Case No. 2:19-bk-54989
Lee Ann Lynn                                      }
                                                  }      Chapter 7
                                                  }
Debtor(s)                                         }      Judge John E. Hoffman Jr.

      AGREED ORDER GRANTING MOTION TO REDEEM MOTOR VEHICLE
                    UNDER 11 U.S.C. § 722 (DOC. 10)

        This matter is before the Court on Debtor’s Motion to Redeem a 2017 Jeep Cherokee
Renegade 4WD, VIN# ZACCJBAB1HPG02255 (“Vehicle”) Under 11 U.S.C. § 722 (Doc. 10,
filed on August 14, 2019). Regional Acceptance Corporation (“Creditor”) filed a Response
objecting to the redemption value (Doc. 14 filed on September 3, 2019). The parties having
reached a resolution and the Court being fully advised in the premises, the Court finds as
follows:

1. The Vehicle is intended primarily for personal, family or household of the Debtor.
2. The debt owing to Creditor is a dischargeable consumer debt and the Debtor’s interest in
such property is exempt or has been abandoned by the estate.
2. The value of the Vehicle for redemption purposes, the “redemption amount” is $14,000.

IT HEREBY ORDERED,
Case 2:19-bk-54989       Doc 17    Filed 09/24/19 Entered 09/25/19 08:19:11             Desc Main
                                   Document     Page 2 of 2



1.     That the Debtor (s) may redeem the Vehicle by paying to the Creditor on or before the
       thirtieth (30th) day following entry of this Order the redemption amount.
2.     Upon timely receipt of such payment, the Creditor is ordered to cancel its lien of record
       and surrender the certificate of title to Debtor.
3.     In the event of the failure of the Creditor to so cancel its lien within three (3) days after
       payment of the aforesaid lump sum pursuant to the entry of this Order, then this Order
       shall serve as an authorization for the said lien to be canceled.


IT IS SO ORDERED.

Approved:


MINA NAMI KHORRAMI, LLC

/s/Mina N. Khorrami
Mina N. Khorrami             (0058350)
115 W. Main Street, Suite 200A
Columbus, OH 43215
(614) 857-9590
(614) 304-0102/Fax
mnkecf@mnk-law.com

/s/ Christopher . Kennedy
Christopher P. Kennedy (0074648)
Carlisle, McNellie, Rini, Kramer & Ulrich
Co., L.P.A.
24755 Chagrin Blvd., Suite 200
Cleveland, OH 44122-5690
216-360-7200 Phone
(216) 360-7212 Facsimile
bankruptcy@carlisle-law.com
Attorneys for Creditor:
Regional Acceptance Corporation

Copies to:
Default List plus additional parties

Christopher P. Kennedy (electronic service)

Dan Hatfield
Redemption Specialist
722 Redemption Funding
3700B Park 42 Dr, Ste 150A
Cincinnati, OH 45241
